EXHIBIT 10.3

FIRST AMENDMENT TO TMS INTERNATIONAL CORP.

NONSTATUTORY STOCK OPTION AGREEMENT

This First Amendment to the TMS International Corp. Nonstatutory Stock Option
Agreement is made and entered into effective April 13, 2102 by and between TMS
International Corp., a Delaware corporation (the “Company”) and Joseph Curtin
(the “Optionee”).

WHEREAS, the Company and the Optionee previously entered into that certain TMS
International Corp. Nonstatutory Stock Option Agreement dated April 13, 2011
(the “Option”); and

WHEREAS, the Company and the Optionee desire to amend the Option to provide the
Optionee with certain extended rights to exercise the Vested Shares subject to
the Option following the termination of his employment under certain
circumstances.

NOW, THEREFORE, in consideration of the following mutual covenants and for other
good and valuable consideration, the parties agree as follows:

1. Paragraph 3(a) of the Option shall be amended to add the following sentences
to the end thereof:

“In accordance with Section VII.F.1 of the Plan, all vesting of the Shares shall
cease upon the date the Optionee ceases to be an employee of the Company;
provided, however, that if the Optionee’s employment is terminated under the
circumstances described in Section 1D.(b) of that certain Second Amended and
Restated Employment Agreement executed by and between the Company and the
Optionee dated August 8, 2011 (the “Employment Agreement”) (such a termination
to be referred to herein as a “Qualifying Termination”), the Option shall
continue to vest until April 13, 2015 (the “Extended Vesting Period”) at which
time it will be fully vested, subject to the Optionee’s compliance with the
requirements of Section 1D.(d) of the Employment Agreement.”

2. Paragraph 3(b) of the Option shall be amended to add the following sentence
to the end thereof:

“Further, notwithstanding the terms of Section VII.F.1. of the Plan, following a
Qualifying Termination, Vested Shares shall continue to be exercisable until
April 13, 2018 (subject to the limitations set forth in this Paragraph 3(b)).”

3. The first two sentences of Paragraph 3(c) shall be amended to read as
follows:

“Notwithstanding anything to the contrary in this Section 3, one hundred percent
(100%) of the Shares which are otherwise unvested Shares shall become Vested
Shares upon a Change in Control. The terms of this accelerated vesting right
shall continue only for so long as the Optionee continues to be an employee of
the Company and with respect to any Change of Control that occurs during the
Extended Vesting Period, if applicable.”



--------------------------------------------------------------------------------

4. Except as amended hereby, all other terms of the Option shall continue in
effect in accordance with the terms thereof.

IN WITNESS WHEREOF, the Company and the Optionee have caused this First
Amendment to be executed on their behalf, by their duly authorized
representatives, all on the date and year first above written.

 

TMS International Corp.     OPTIONEE: By:  

/s/ Thomas E. Lippard

   

/s/ Joseph Curtin

       Thomas E. Lippard     Joseph Curtin Its:   Executive V.P.      